Citation Nr: 1220491	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-31 577	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE


Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

S. Grabia, Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including the recognized guerrillas in the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2012, the Appellant did not appear for a hearing before the Board.  In the absence of a request for postponement, the request for a hearing before the Board is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The National Personnel Records Center has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits. 38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code. 

Under Section 1002, an eligible person is any person: (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 


(2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable. See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

Pursuant to 38 C.F.R. § 3.203, a U.S. service department finding is binding on VA to establish service in the Philippine Commonwealth Army in the service of the U.S. Armed Forces for the purpose of benefits eligibility.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including in the recognized guerilla forces in service of the Armed Forces of the United States. 



As proof of qualifying service, the Appellant stated he had served in the Armed Forces of the Philippines as a guerilla in I Co., 3rd Battalion, 2nd Regiment, Bicol Brigade from May 20, 1943, to December 29, 1945.   

In support of his claim, the Appellant submitted a copy of an Affidavit for Philippine Army Personnel (PA AGO Form 23), dated in March 1946, listing the Appellant by name and by unit, that is, I Co., 3rd Battalion, 2nd Regiment, Bicol Brigade.  The copy bears an authentication stamp by the Philippine Army, dated in April 1992.  The Appellant also submitted copies of documents (PVAO-6-3 and PVAO-4), dated in January 1984, issued by the Philippine Government, certifying that the Appellant was a veteran of World War II, who served in an independent guerilla battalion.  The Appellant submitted a copy of document (AGNR2), dated in September 1992, issued by the Philippine Government, certifying that the Appellant served in I Co., 3rd Battalion, 2nd Regiment, Bicol Brigade.  The Appellant submitted copy of a declassified bulletin for the General Headquarters Southwest Pacific Area, covering the guerilla resistance movement in the Bicol area dated in November 1944.  The declassified document was not a Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge and the document did not contain any information as to the Appellant's length, time and character of service.

In April 2009, the RO requested verification of the Appellant's service from the appropriate U.S. service department.  

In December 2009, in his notice of disagreement, the Appellant indicated that the RO had used an incorrect last name in the request for verification of his service.

In January 2010, the RO resubmitted the request for verification of service with the appropriate U.S. service department, using the Appellant's full name as the Appellant had corrected it. 




In February 2010, using the name provided by the Veteran, the U.S. service department found that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.    

In July 2010, using the name provided by the Veteran and reviewing a copy of PA AGO Form 23 and a copy of the AGNR2, the U.S. service department found that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.   

In November 2010, using the name provided by the Veteran and reviewing copies of the AGNR2 and the declassified bulletin, and the Appellant's own request for military records, in which the Appellant listed his unit and dates of service, the U.S. service department found that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.  

To the extent the documents submitted by the Appellant were not issued by a U.S. service department, the RO relied on verification of service from the appropriate service department, which certified in February 2010, in July 2010, and in November 2010, using the name provided by the Veteran and copies of PA AGO Form 23, AGNR2, and the Appellant's own request for military records, the U.S. service department found that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.   

As for the copy of the declassified bulletin, even if issued by a U.S. service department, the declassified document was not a Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge and the document did not contain any information as to the Appellant's length, time and character of service.



After reviewing the document in November 2010 and using the name provided by the Appellant, the U.S. service department found that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.  

While the Appellant asserts that he served in the guerrilla forces in the service of U.S. Armed Forces, the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are either not official documents of the appropriate U.S. service department or even if the declassified document was issued by a U.S. service department, the document does not contain any information as to the Appellant's length, time and character of service.  For these reasons, none of documents submitted by the Appellant are acceptable verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund, under 38 C.F.R. § 3.203.

Also, the Appellant has not submitted any new information since the last recertification to warrant another request for certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80   (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peace, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification). 

As the U.S. service department certified and re-certified that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530 (1992). 






Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The Appellant is not eligible for benefits from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


